UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6676


AARON LITTLE FRENCH,

                Plaintiff - Appellant,

          v.

JAMES SMITH, individual capacity; GARY HORNBAKER, individual
capacity; RICHARD GRAHAM, individual capacity; JOHN ROWLEY,
official & individual capacity; J. MICHAEL STOUFFER,
official & individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore, Maryland.   Catherine C. Blake, District
Judge. (1:08-cv-03476-CCB)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Little French, Appellant Pro Se. Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aaron Little French appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     French v. Smith, No. 1:08-cv-03476-CCB (D. Md. Mar. 9,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2